DETAILED ACTION   

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 3 – 8, 10 - 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YAMAZAKI et al. (2018/0026140).
With regard to claim 1, YAMAZAKI et al. disclose a display device (for example, see fig. 5) comprising: 
a bottom layer (310); 
a semiconductor layer (406a, 406b), wherein at least a portion (406a) of the semiconductor layer (406a, 406b) overlaps the bottom layer (310); 
a first electrode layer (404a) disposed on the semiconductor layer (406a, 406b) and overlapping a channel region (region 406b functioning as a channel region) of the semiconductor layer (406a, 406b); 
a second electrode layer (406c) overlapping the first electrode layer (404a) and the semiconductor layer (406a, 406b); and 
a power line (a layer 442 functioning as a power line) electrically connected to the bottom layer (310) and the second electrode layer (404c);
wherein the bottom layer (310) and the second electrode layer (404c) are electrically insulated from the semiconductor layer (406a, 406b) (gate insulator 412 formed between the bottom layer 310 and the semiconductor layer (406a, 406b). Therefore, the bottom layer (310) and the second electrode layer (404c) are electrically insulated from the semiconductor layer (406a, 406b)).

    PNG
    media_image1.png
    535
    665
    media_image1.png
    Greyscale


With regard to claim 3, YAMAZAKI et al. disclose the bottom layer (310) overlaps the channel region (406b) of the semiconductor layer (406a, 406b).
With regard to claim 4, The applicant’s claim 4 does not distinguish over the YAMAZAKI et al. reference regardless of the functions allegedly performed by the claimed device, because only the device per se is relevant, not the recited function of the power line is configured to receive a substantially constant voltage. In reference to the claim language referring to the function of the power line, intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Note that functional language in a device claim is directed to the device per se, no matter which of the device’s functions is referred to in the claim. See In re Ludtke and Sloan, 169 USPQ 563 at 567, and In re Swinehart, 169 USPQ 226, both of which make it clear that it is the patentability of the device per se which must be determined in a “functional language” claim and not the patentability of the function, and that an old or obvious device alleged to perform a new function is not patentable as a device, whether claimed in “functional language” terms or not. Note that the above case law makes clear that in such cases applicant has the burden of showing that a prior art device that appears reasonably capable of performing the allegedly novel function is in fact incapable of doing so. See MPEP § 2114. See also In re Schreiber, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997) (Claim to a spout having “taper … such as to by itself jam up the popped popcorn before the end of the cone and permit the dispensing of only a few kernels at a shake,” anticipated by an oil can spout having the same shape as spout Applicant disclosed as being adapted for dispensing said only a few kernels) and In re King, 231 USPQ 136 (Fed. Cir, 1986).
With regard to claim 5, YAMAZAKI et al. disclose the channel region (406b) of the semiconductor layer (406a, 406b) is curved. (It is inherently having the channel region of the semiconductor layer is curved because the substrate 400 is a flexible substrate. Therefore, the channel region of the semiconductor is bent or curved based on the flexible substrate; for example, see paragraph [0194]).

With regard to claim 6, YAMAZAKI et al. disclose a display device (for example, see fig. 5) comprising: 
a bottom layer (310); 
a semiconductor layer (406a, 406b), wherein at least a portion (406a) of the semiconductor layer (406a, 406b) overlaps the bottom layer (310); 
a first electrode layer (404a) disposed on the semiconductor layer (406a, 406b) and overlapping a channel region (region 406b functioning as a channel region) of the semiconductor layer (406a, 406b); 
a second electrode layer (444) overlapping the first electrode layer (404a) and the semiconductor layer (406a, 406b); and 
a power line (a layer 442 functioning as a power line) electrically connected to the bottom layer (310) and the second electrode layer (444);
wherein the bottom layer (310) and the second electrode layer (444) are electrically insulated from the semiconductor layer (406a, 406b) (gate insulator 412 formed between the bottom layer 310 and the semiconductor layer (406a, 406b). Therefore, the bottom layer (310) and the second electrode layer (444) are electrically insulated from the semiconductor layer (406a, 406b));
a first insulating layer (402) disposed between the bottom layer (310) and the semiconductor layer (406a, 406b); a second insulating layer (412) disposed between the semiconductor layer (406a, 406b) and the first electrode layer (404a); a third insulating layer (408) disposed between the first electrode layer (404a) and the second electrode layer (444); and a fourth insulating layer (428) disposed between the second electrode layer (444) and the power line (442, at least a portion “428A” as shown in fig. 5 below of layer 428 at the corner formed between the second electrode layer 444 and the power line 442).

    PNG
    media_image2.png
    535
    646
    media_image2.png
    Greyscale


With regard to claim 7, YAMAZAKI et al. disclose the bottom layer (310) is conductive material. 
With regard to claim 8, YAMAZAKI et al. disclose a display device (for example, see fig. 5) comprising: 
a substrate (400); 
a driving transistor (a transistor, having the semiconductor 406a, 406b, is a driving transistor; for example, see paragraph [0295]) disposed on the substrate (400) and comprising a semiconductor layer (406a, 406b) and a gate electrode (404a, 404b functioning as a gate electrode) overlapping a channel region (406b) of the semiconductor layer (406a, 406b); a power line (442) connected to the driving transistor; and a bottom layer (310) arranged between the substrate (400) and the semiconductor layer (406a, 406b), wherein the semiconductor layer (406a, 406b) overlaps the bottom layer (310), and wherein a voltage provided to the power line (442) is same as a voltage provided to the bottom layer (only the power line 310 is directly to the bottom line 310. Therefore, a voltage provided to the power line (442) is same as a voltage provided to the bottom layer 310);
wherein the bottom layer (310) is electrically insulated from the semiconductor layer (406a, 406b) (gate insulator 412 formed between the bottom layer 310 and the semiconductor layer (406a, 406b). Therefore, the bottom layer (310) is electrically insulated from the semiconductor layer (406a, 406b)).


    PNG
    media_image1.png
    535
    665
    media_image1.png
    Greyscale



With regard to claim 10, YAMAZAKI et al. disclose the bottom layer (310) overlaps the channel region (406b) of the semiconductor layer (406a, 406b).
With regard to claim 11, YAMAZAKI et al. disclose a first insulating layer (402) disposed between the bottom layer (310) and the semiconductor layer (406a, 406b); a second insulating layer (412) disposed between the semiconductor layer (406a, 406b) and a first electrode layer (404a); a third insulating layer (408) disposed between the first electrode layer (404a) and a second electrode layer (a conductive layer 444 functioning as a second electrode layer); and a fourth insulating layer (428) disposed between the second electrode layer (444) and the power line (442, at least a portion “428A” as shown in fig. 5 below of layer 428 at the corner formed between the second electrode layer 444 and the power line 442).

    PNG
    media_image2.png
    535
    646
    media_image2.png
    Greyscale

With regard to claim 12, YAMAZAKI et al. disclose a buffer layer (an insulator 401 functioning as a buffer layer) disposed between the substrate (400) and the bottom layer (310).
With regard to claim 13, YAMAZAKI et al. disclose a display device (for example, see fig. 5) comprising: 
a substrate (400, 401); 
a driving transistor (a transistor, having the semiconductor 406a, 406b, is a driving transistor; for example, see paragraph [0295]) disposed on the substrate (400, 401) and comprising a semiconductor layer (406a, 406b) and a gate electrode (404a, 404b functioning as a gate electrode) overlapping a channel region (406b) of the semiconductor layer (406a, 406b); a power line (442) connected to the driving transistor; and a bottom layer (310) arranged between the substrate (400) and the semiconductor layer (406a, 406b), wherein the semiconductor layer (406a, 406b) overlaps the bottom layer (310), and wherein a voltage provided to the power line (442) is same as a voltage provided to the bottom layer (only the power line 310 is directly to the bottom line 310. Therefore, a voltage provided to the power line (442) is same as a voltage provided to the bottom layer 310);
wherein the bottom layer (310) is electrically insulated from the semiconductor layer (406a, 406b) (gate insulator 412 formed between the bottom layer 310 and the semiconductor layer (406a, 406b). Therefore, the bottom layer (310) is electrically insulated from the semiconductor layer (406a, 406b));
the substrate (400, 401) comprises an organic layer (400, for example, see paragraph [0196]) and an inorganic layer (401, for example, see paragraph [0282]).
With regard to claim 14, YAMAZAKI et al. disclose the bottom layer (310) is conductive material. 
With regard to claim 15, YAMAZAKI et al. disclose an electrode layer (404c) overlapping the gate electrode (404a, 404b) of the driving transistor and connected to the power line (442).
With regard to claim 16, YAMAZAKI et al. disclose the bottom layer (310) and the second electrode layer (404c), and the power line (442) are electrically insulated from the semiconductor layer (406a, 406b) (gate insulator 412 formed between the layers (310, 442) and the semiconductor layer (406a, 406b). Therefore, the bottom layer (310) and the second electrode layer (404c), and the power line (442) are electrically insulated from the semiconductor layer (406a, 406b).
With regard to claim 17, YAMAZAKI et al. disclose the bottom layer (310) and the power line (442) are electrically insulated from the semiconductor layer (406a, 406b) (gate insulator 412 formed between the layers (310, 442) and the semiconductor layer (406a, 406b). Therefore, the bottom layer (310) and the power line (442) are electrically insulated from the semiconductor layer (406a, 406b).


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 2, 9 are rejected under 35 U.S.C. 103 as being unpatentable over YAMAZAKI et al. (2018/0026140) in view of PARK et al. (2017/0162822).
With regard to claims 2, 9, YAMAZAKI et al. do not clearly disclose the semiconductor layer comprises polysilicon.
However, PARK et al. disclose the semiconductor layer (120) comprises polysilicon. (polycrystalline silicon includes polysilicon, for example, see paragraph [0065], fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the YAMAZAKI et al.’s device to have the semiconductor layer comprises polysilicon as taught by PARK et al. in order to secure a reduction in threshold voltage and demonstrate the performance at a maximum for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.

Response to Amendment  

4.	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826